Citation Nr: 1602340	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  08-38 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a back disorder and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.

4.  Entitlement to receive additional VA disability compensation based on the dependency of C.


REPRESENTATION

Appellant represented by:	P. Gronbeck, Attorney

ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service in the U.S. Army from October 1974 to March 1975.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Augusta, Maine, Regional Office which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for a back disorder.  In January 2012, the Board remanded the Veteran's claim to the AOJ for additional action.  In an April 2014 decision, the Detroit, Michigan, Regional Office (RO) denied entitlement to special monthly compensation and determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD.  In a July 2014 decision, the Milwaukee, Wisconsin, Regional Office denied additional VA disability compensation based on the dependency of C.

The following issue has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ): entitlement to service connection for a bilateral foot disorder was raised in a January 2008 authorization and consent to release information to the VA.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In January 2012, the Board remanded the claim to reopen service connection for a back disorder because the Veteran had requested a hearing before a Veterans Law Judge sitting at the RO.  He was scheduled for a May 2014 hearing, but the hearing was postponed.  In a November 2014 letter, the Veteran was informed that he had been placed on the list to be afforded a hearing before a Veterans Law Judge sitting at the RO.  Additionally, in his June 2015 substantive appeal (VA Form 9) to the issues of whether new and material evidence had not been received to reopen the his claim of entitlement to service connection for PTSD and entitlement to special monthly compensation, the Veteran requested a hearing before a Veterans Law Judge sitting at the RO.  The Veteran indicated that if a hearing before a Veterans Law Judge sitting at the RO is not available within 12 months, he should instead be scheduled for a videoconference hearing.  The Veteran has not been scheduled for a Board hearing.

In August 2014, the Veteran submitted a notice of disagreement (NOD) with the denial of his claim to receive additional VA disability compensation based on the dependency of C.  A statement of the case (SOC) addressing the Veteran's August 2014 NOD has not been issued to him.  The United States Court of Appeals for Veterans' Claims (Court) has directed that where a veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued an SOC addressing the issue, the Board should remand the issue to the AOJ for preparation of an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the requested hearing before a Veterans Law Judge sitting at the RO.  If no such hearing is available within the next 12 months, schedule the Veteran for a videoconference hearing.  Appropriate action should be taken to inform the Veteran of the scheduled hearing.

2.  Issue an SOC to the Veteran and his attorney, which addresses the issue of entitlement to receive additional VA disability compensation based on the dependency of C. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

